IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE            FILED
                         AUGUST SESSION, 1998          September 10, 1998

                                                       Cecil W. Crowson
                                                      Appellate Court Clerk
JACK IE R. RO BINS ON,             )    C.C.A. NO. 01C01-9711-CR-00525
                                   )
           Appe llant,             )
                                   )    DAVIDSON COUNTY
V.                                 )
                                   )
                                   )    HON . CHE RYL BLAC KBU RN,
MICHAEL DUTTON, Warden,            )    JUDGE
and STATE OF TENNESSEE,            )
                                   )
           Appellee.               )    (HABEAS CORPUS)



FOR THE APPELLANT:                      FOR THE APPELLEE:

JACK IE R. RO BINS ON, pro se           JOHN KNOX WALKUP
RMSI Unit 6                             Attorney General & Reporter
7475 Cockrill Bend
Industrial Road                         ELIZABETH B. MARNEY
Nashville, TN 37209-1010                Assistant Attorney General
                                        2nd Floor, Cordell Hull Building
                                        425 Fifth Avenue North
                                        Nashville, TN 37243




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                   OPINION
       The Petitioner, Jackie Robinson, appeals as of right the trial court’s dismissal

of his petition for writ of hab eas co rpus. W e affirm the judgm ent of the tria l court.



       Petitioner filed a pro se writ of habeas corpus on March 13, 1995. Petitioner

claims that the Tennessee Board of Parole s violated h is rights to due process and

equal protection in violation of the fifth, sixth and fourteenth amendments to the

United States C onstitution . Specifically, Petitioner claims that the B oard refu sed to

grant him due process during his most recent parole hearing by not giving him a

continuance and by not providing him with counsel. He states that the Boa rd’s

“actions and inactions” denied him his “rights of earned good-time credits and other

credits earned by the petitioner during his twe nty-on e (21) y ears o f incarc eration in

the TDO C.” He claim s that th e Boa rd’s ac tions fo rced h im to lose his trustee status

and affected his release eligibility date.



       It is a well-established principle of law that the remedy of habeas corpus is

limited in its nature and its scope. Archer v. State, 851 S.W.2d 157, 161-62 (Tenn.

1993); Passa rella v. State , 891 S.W.2d 619, 626 (Tenn. Crim . App. 19 94). In

Tennessee, habeas corpus relief is available only if “‘it appears upon the face of the

judgment or the record of the proce eding s upo n whic h the ju dgm ent is rendered’ that

a convicting court was without jurisdiction or authority to sentence a defendant, or

that a defenda nt’s sentence o f imprisonm ent or other restraint ha s expired.” Archer,

851 S.W .2d at 164 (citation omitted in original). The petitioner has the burden of

establishing either a void judgment or an illegal confinement by a preponderance of

the evide nce. Pass arella, 891 S .W .2d at 6 27. Mo reove r, wher e a jud gme nt is not

                                             -2-
void, but is m erely voidable, such judgment may not be co llaterally a ttacke d in a su it

for habe as corp us relief. Id.



       The claims presented by Petitioner are not cognizable under the habeas

corpus statute. See Tenn . Code Ann. § 2 9-21-10 1 - 130. Petitioner does not allege

in his petition that he is being illegally confined or that the judgment in his case was

void. This Court has held that if it is clear from the face of the petition that the

petitioner is not entitled to relief, then the trial court is not required to hold a hearing

or inquire into the allegations in the petition, but may dismiss the petition summ arily.

Pass arella, 891 S.W.2d at 627.         We agree with the trial cou rt’s dism issal of

Petitioner’s petition.



       Accordingly, the judgment of the trial court is affirmed.



                                   ____________________________________
                                   THOMAS T. W OODALL, Judge



CONCUR:



___________________________________
JOHN H. PEAY, Judge


___________________________________
L.T. LAFFERTY, Special Judge




                                            -3-